PER CURIAM.
The appellant was sentenced pursuant to the 1995 guidelines following revocation of probation, and has now challenged that sentence pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000), a claim for which the appellant has standing. See Trapp v. State, 760 So.2d 924 (Fla.2000). The trial court summarily denied the appellant’s claim on the basis that the appellant’s sentence does not constitute an upward departure from the 1994 guidelines when the one-cell bump up allowed for the appellant’s probation violation is taken into consideration. However, the trial court failed to attach a copy of the appellant’s 1994 sentencing guidelines scoresheet. We therefore reverse and remand this cause to the trial court with instructions to either attach record excerpts that conclusively demonstrate that the appellant is not entitled to any relief, or to grant the relief that is sought.
Reversed and Remanded with instructions.
ERVIN, WOLF and PADOVANO, JJ., concur.